Citation Nr: 9903333	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation for a macular hole of the left 
eye with loss of vision, under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to April 
1945 and from August 1950 to June 1951.

This appeal arose from a March 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 1997, the Board of Veterans' 
Appeals (Board) remanded this case for additional 
development.  In May 1998, the veteran was informed by a 
supplemental statement of the case that the denial of his 
claim was being continued.



FINDINGS OF FACT

1.  The veteran underwent extracapsular cataract extraction 
with intraocular lens implantation in the left eye in May 
1989.

2.  Consequent to the 1989 surgery, the appellant was noted 
to have developed a macular hole in the left eye, with 
complaints of decreased visual acuity.

3.  VA examinations determined that the macular hole was not 
related to the 1989 surgery, but was a spontaneous 
development with no known cause.


CONCLUSION OF LAW

Additional disability was not shown to be the result of VA 
surgical treatment within the meaning of applicable law and 
regulations.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358(a), (c)(2) & (3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as a result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 11 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 (West 1991) with respect to the presence 
of fault or accident requirement.  However, the validity of 
the remainder of the implementing regulation has not been 
questioned.  See Gardner, 115 S.Ct. 552, 566 n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1998), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § 3.358(b)(1), (b)(1)(i), (ii) (1998).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (1998).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical treatment, the following 
consideration will govern:  It will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1998).

Following Gardner, supra., 38 C.F.R. § 3.358(c)(3) was 
revised to read as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the appellant is 
entitled to compensation for additional disability he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.

In the instant case, the veteran presented to VA with 
complaints of decreasing visual acuity in the left eye in 
early 1989.  He was found to have a cataract in that eye.  On 
May 18, 1989, he was admitted to a VA hospital; his visual 
acuity in the left eye was noted to be 20/200.  On May 19, he 
underwent an extracapsular cataract extraction with an 
intraocular lens implantation.  He was discharged from the 
hospital on May 20.  His visual acuity in the left eye at 
that time was counting fingers at 10 feet.  Three days later, 
May 23, his left eye visual acuity was 20/70 and by August 7, 
1989, it was noted to be 20/40.

Various VA outpatient treatment records developed following 
his surgery made reference to his visual status.  On April 
17, 1990, his left eye visual acuity was 20/40 and on October 
17, 1990 it was 20/80.  On December 13, 1990, there was some 
opacification of the left eye, although it was noted that he 
could still see well.  On April 15, 1992 his left eye visual 
acuity was 20/200 and he was noted to have pseudophakia 
bilaterally.  In August 1993, a private physician found that 
his visual acuity was 20/400.  He also had a macular hole in 
the left eye.  

In January 1994, the veteran was examined by VA.  The veteran 
stated that he had had left eye surgery for a cataract in 
1989 and that the eye had been damaged during this procedure.  
His visual acuity of the left eye was noted to be counting 
fingers at 5 feet.  The examination noted that the 
conjunctiva and the cornea were clear and the intraocular 
lens was centered.  A macular hole was noted in the left eye.  
The diagnoses were pseudophakia both eyes, in good order and 
a macular hole in the left eye.  The examiner then rendered 
the following opinion:

Macular hole in OS [left eye] and loss of central 
vision in left eye is not due to any negligence or 
any wrong-doing on the surgical process or follow-
up of the left eye.  Evidence of this is the visual 
acuity obtained postoperatively of 20/25.  Macular 
holes are mostly acquired and their cause is 
unknown.

In March 1998, the VA examiner who had examined the veteran 
in 1994 reviewed both his prior evaluation and the evidence 
of record.  The examiner commented that the veteran had 
undergone a successful cataract extraction and intraocular 
implantation in 1989.  It was opined that the macular hole 
that was subsequently noted was not related to the 
intraocular surgery; rather, this condition was noted to be 
an acquired one.  These holes are generally spontaneous and 
the examiner commented that they occur in higher percentages 
in patients who are diabetic (a July 1992 VA hospitalization 
report indicated that the veteran was being treated for 
noninsulin dependent diabetes mellitus).

After a careful review of the evidence of record, in 
conjunction with the applicable laws and regulations, it is 
found that entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) is not warranted.  In this case, there is 
no objective evidence of record that would tend to suggest 
that the macular hole with decreased central vision in the 
left eye is in any way related to the cataract surgery that 
the veteran underwent in May 1989.  In fact, VA examinations 
performed in January 1994 and March 1998 indicated that the 
macular hole and the decreased vision were unrelated to the 
1989 surgery (the examiner had noted in both examinations 
that the surgery had been successful, improving his visual 
acuity).  The macular hole that developed after this surgery 
was noted to be spontaneous; while its etiology was unknown, 
the examiner did note that they occur more frequently in 
diabetics, a condition the veteran has been diagnosed as 
suffering from.  Therefore, there is no basis for finding 
that the veteran suffers from an additional disability the 
result of surgical treatment performed by VA.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation for 
a macular hole with a loss of vision in the left eye pursuant 
to 38 U.S.C.A. § 1151 (West 1991).






	(CONTINUED ON NEXT PAGE)




ORDER

Compensation for a macular hole with a loss of vision in the 
left eye pursuant to 38 U.S.C.A. § 1151 (West 1991) is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

